 LOCAL 134, IBEWLocal 134, International Brotherhood of ElectricalWorkers,AFL-CIO,and its agent,Louis Celano(Polly Electric Company)andUnited Constructionand Trades Union,Local102. Case 13-CC-582April 23, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn November 4, 1968, Trial Examiner Arthur M.Goldberg issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel and Respondentfiledexceptions to the Decision and supportingbriefs, and the Charging Party filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Respondent, Local 134,InternationalBrotherhoodofElectricalWorkers,AFL-CIO,Chicago,Illinois,itsofficers,agents,andrepresentatives, shall take the action set forth in theTrial Examiner's Recommended Order.The General Counsel failedto allege as a separate violation Respondentbusiness agent Celano's conversationwith AnthonyMugnolo, La Bono'ssecretaryconcerning the picketing of the premisesof LaBono In thesecircumstances,and as such a findingwould in anyevent be cumulative, wefind no mentin the GeneralCounsel'sexception to the Trial Examiner'sfailure to find an independent violation based on such conversationNonetheless,we are ofthe view thatthe creditedtestimony of Mugnoloconcerning their discussion about the picket line lendsfurther support tothe TrialExaminer'sfinding ofunlawfulobject on the part ofRespondentat the LaBono premisesMugnolo testifiedthat he told Celano his onlyinterest was in havingthe job performedand was not concerned with whatunion did the work whereuponCelano handedhim the list of RespondentUnion approvedcontractors and stated"anyone youchoose from 134, wepromise we will take the picketing out "TRIALEXAMINER'S DECISION507ARTHUR M GOLDBERG,TrialExaminer:Upon anamended charge filed on July 26, 1967,' the amendedcomplaint herein issued on March 27, 1968, alleging thatLocal134,InternationalBrotherhoodofElectricalWorkers,AFL-CIO (herein calledLocal 134 or theRespondent Union)and its agent,Louis Celano (hereincalled Celano)had violated Section 8(b)(4)(i)and (ii)(B) oftheNationalLaborRelationsAct, as amended(hereincalled the Act).The complaint alleged that Local 134, infurtheranceofa labor dispute with Polly ElectricCompany(herein called Polly)had threatened,coerced,and restrained Acra Electric Corporation(herein calledAcra)by threatening picketingof Acra'spremises if Acradid not cease doing business with Polly. The complaintfurther alleged that the Respondent Union had inducedand encouraged individuals employed by A & B FreightLines, Inc. (herein called A & B)to refuse in the courseof their employment to deliver products to Acra with anobject of forcing A & B to cease doing business with Acraand in turn coercing Acra to cease doing business withPollyThe complaint alleged that the Respondent Unionin furtherance of its dispute with Polly had picketed thepremises of the LaBorio Baking Company, Inc. (hereincalledLaBorio or the Bakery) thereby threatening,coercing,and restraining LaBorio with an object offorcing or requiring LaBorio to cease doing business withPolly.Finally the complaint alleged thatLocal 134, byand through its agent,Celano,had induced andencouraged an individual employed by the Illinois BellTelephone Company(herein called IllinoisTelco)to refuseto perform services at LaBorio with an object of forcingor requiring IllinoisTelcoto cease doing business withLaBorio and in turn to require LaBorio to cease doingbusiness with Polly. The complaint alleged that at no timematerial herein had the Respondent Union been engagedina labor dispute with any named person engaged incommerce other thanPollyTheRespondentUnion'sanswer admitted that it had picketed Polly at the two sitesnamed but denied any violation of the Act Further, theanswer denied the allegation that there was no labordispute in existence between Local 134 and Illinois TelcoInallother respects the answer denied the materialallegations of the complaint.Allpartiesparticipated in the hearing in Chicago,Illinois,on June 6 and7 and July 23,1968, and wereafforded full opportunity to be heard,to introduceevidence,to examine and cross-examine witnesses and topresentoralargument.VariousmotionsbytheRespondent Union to dismiss allegations of the complaintare disposed of in accordance with my findings below.Oral argument was waived and briefs were filed byGeneral Counsel and the Respondent Union.Based upon the entire record in the case, my reading ofthe briefs,and from my observation of the witnesses andtheir demeanor,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSThe parties stipulateand Ifind that Acra ElectricCorporationisan Illinoiscorporation engaged in the'The original charge was filed on July 13, 1967 The original complaintwas issuedon February 29, 1968, andRespondent'soriginal answer isdated March 12, 1968175 NLRB No. 88 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanufactureof electricalproducts.During the lastcalendar year, Acra, in the course and conduct of itsbusiness operations, purchased and received at its SchillerPark, Illinois, place of business goods and materialsvalued in excess of $61,800, which goods and materialswere transported to said Schiller Park place of businesseither directly from States other than the State of Illinoisor from enterprises located in the State of Illinois whichhad received the said goods and materials directly fromStates other than the State of IllinoisIfind that Acra is and has 'been at all times materialherein, a person engaged in commerce or in an industryaffectingcommercewithin themeaning of Section8(b)(4)(B) of the Act and is an employer engaged incommerce and in an industry affecting commerce withinthe meaning of Section 2(6) and (7) of the Act and meetsthe Board's standards for assertion of its jurisdiction.Pursuant to General Counsel's motion made July 3,1968, the amended complaint was further amended toallege that the LaBorio Baking Company, Inc., is anIllinois corporation engaged in the manufacture of bakerygoods and that during the past calendar year LaBorio inthe course and conduct of its business operations inRockford,Illinois,andRiverGrove, Illinois,hadpurchased and received supplies at said Illinois places ofbusiness valued in excess of $15,000 which supplies hadbeen shipped to local suppliers of LaBorio from places inthe United States other than the State of Illinois. AndrewMugnolo, secretary of LaBorio, testified that in the monthpreceding his appearance herein, on June 6, 1968, LaBoriohad purchased flour valued in excess of $5,000 from alocalsupplierandthatsaidflouroriginatedinMinneapolis,Minnesota. I find that LaBorio is, and hasbeen at all times material herein, a person engaged incommerce or in an industry affecting commerce within themeaning of Section 8(b)(4)(B) of the Act.Polly Electric Company is the sole proprietorship ofJack J. Polly who is an electrical contractor in theconstruction industry performing services for personsengaged in commerce within the meaning of Section8(b)(4)(B)of the Act and for employers within themeaning of Section 2(6) and (7) of the Act and is and hasbeen at all times material herein engaged in commerce orin anindustry affecting commerce within the meaning ofSection 8(b)(4)(B) of the Act.'A & B Freight Lines, Inc., is a common carrier ofmotor freight performing services for persons engaged incommerce within the meaning of Section 8(b)(4)(B) of theAct and/or an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and is and hasbeen at all times material herein a person engaged incommerce or in an industry affecting commerce within themeaning of Section 8(b)(4)(B) of the Act.IllinoisBellTelephone Company provides telephoneservices in the State of Illinois to persons engaged incommerce within the meaning of Section 8(b)(4)(B) of theAct and/or to employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act and is and hasbeen at all times material herein an employer engaged incommerceor inan industry affecting commerce within themeaning of Section 8(b)(4)(B) of the ActAs hereinafter found, Local 134 on July 11, 1967,' andin the days which followedengaged inacts at the premisesof Acra with an object of forcing or requiring Acra, anemployer engaged in commerce and meeting the Board's'SheetMetal WorkersInternationalAssociation, Local Union No 299(SM Kisner, etc, d/b/a S M Kisner &Sons). 131 NLRB 1196, 1199standards for the assertion of its jurisdiction, to ceasedoing business with Polly. These activities at the Acra siteended on or about July 15.As further found herein, commencing on or about July17, the Respondent Union engaged in acts at the premisesof LaBorio with an object of causing LaBorio to ceasedoing business with PollyDuring the entire time of the events herein there existedadisputebetween the Respondent Union and Pollyconcerning union representation of Polly's employees. Ifind that it would effectuate the purposes of the Act forthe Board to assert jurisdiction over all of the events andpersons herein because "all the secondary employers werevictims of a pattern of unfair labor practices and . . . thebusiness of one . . of the secondary employers [Acra] .. .standing alone, - meets the jurisdictional requirements."CommissionHouse Drivers,Helpers,and EmployeesLocal No. 400, I B T. (Euclid Foods, Inc),118NLRB130.'IITHE LABOR ORGANIZATION INVOLVEDLocal 134,InternationalBrotherhood of ElectricalWorkers,AFL-CIO,is and has been at all times materialherein a labor organization within the meaning of Section2(5) of the Act. LouisCelano has been the business agentof Local 134for 10 years.As hereinafter found CelanosolicitedPolly to join and sign a collective-bargainingagreement withLocal134 and when Polly appeared beforetheRespondentUnion'sexecutiveboardCelanointroduced him and attested to Polly's qualifications as anelectrical contractor.As furtherfound Celano solicitedboth Acraand LaBorio to use the services of an electricalcontractor under contractwith Local134 and suppliedbothAcra and LaBorio with lists of contractors approvedby theRespondent Union. I find that for the purposes ofthis proceeding Celano was an agent of the RespondentUnion.III.THE UNFAIRLABORPRACTICESA. PollyJoins the UnionJack J. Polly has been in business as an electricalcontractor since approximately 1952. The offices of PollyElectricCompany are maintained in Polly's home in aresidentialareaand no sign appears on his homeindicating that an office is maintained thereinEarly in June Polly was performing electrical serviceson an installation in Franklin Park, Illinois. At that timeCelano approached Polly regarding the question of Pollyjoining Local 134. Polly asked what procedure he shouldfollowto join the Respondent Union and Celanosuggested that Polly present himself and his employees toLocal 134's executive board. Shortly thereafter Polly andseveral of his employees appeared at Local 134's officesand Polly stated that he wished to speak to the executiveboard. Celano introduced Polly stating that Polly wishedto present himself and his men for membership. Polly wasthen advised to write a letter of application followingreceipt of which he would be investigated to determine ifhiswas a reputable enterprise and acceptable to theRespondent Union. In the course of that meeting Celano'Unless otherwise indicated all dates hereinafter were in the year 1967'See alsoNew Furniture & Appliance Drivers,Warehousemen &Helpers, LocalUnionNo 196,1 B T (Biltmore Furniture ManufacturingCorporation),120 NLRB1728, 1729 LOCAL 134, IBEWtoldtheexecutiveboard that he personally wouldrecommend Polly as he had known Polly to be anelectricalcontractor for a period of time and was, inCelano's words, "a pretty nice guy."Polly testified that he thereafter wrote to the Union'sexecutive board addressing the letter to one Johnson butnever received a reply. It was Celano's testimony, which Icredit, that there is no member of the Union's executiveboard named Johnson and that no letter was ever receivedfrom PollyLate in June Polly contacted Robert N. Harnack,president of Local 102, the Charging Party herein, andthereafter a meeting was arranged at Polly's home withhis employees and Harnack present. At that time Local102's rules and regulations and bylaws were discussed, theemployees signed applications formembership in theCharging Party, and Polly signed a collective-bargainingagreement with Local 102.Polly testified that in his and Harnack's presence hisemployees voted to affiliate with Local 102 Polly himselfholds a journeyman's card in that organization.'B. The AcraIncident1.The Schiller Park jobAt the time of the events herein Acra was constructinga plant in Schiller Park,Illinois, inwhich it was toconsolidate operations previously conducted at two otherlocations. Construction at Schiller Park started in the fallof 1966. The general contractor on the project wasNorthernBuildersandtheelectricalworkwassubcontracted toMohawk Electric, which maintainedcontractual relations with Local 134.Starting inDecember 1966,DonaldW. Brown,presidentofAcra, commenced discussions with Pollyconcerning the interior wiring of the new plant and theelectrical services to be utilized for the plant machinery.By the first week in July Mohawk Electric had finishedthemajor part of its subcontract and at that time onlyone Mohawk Electric employee remained on the premisescleaning up odds and ends of the contract.Polly reported to the Acra site in Schiller Park on July10 with four of his employees and started the preliminarywork connected with the interior and equipment wiring.That same day Celano was called to the Schiller Park siteby a Local 134 member who reported that electricianswere at work and that he had been unable to determinewhether they were affiliated with the Respondent Union.During this visit to the Schiller Park site Celano left wordthat he wished to see Polly at the Acra site the followingday, July 11 In anticipation of thismeetingwith Celano,Polly asked that Harnack, president of Local 102, bepresent at the jobsite the morning of July It.2. The events of July 11a.The factsAt approximately 9 a m. on July 11 at the Acra plantin Schiller Park Louis Celano, Local 134 business agent,met with Brown of Acra, Harnack, president of Local'This account of Polly's acquisition of union affiliation is based on asynthesis of Polly's and Celano's testimonyWhere there was a conflictbetween those two witnesses I have credited Celano Although the choicewas a tenuous one, Polly showed himself on a critical matter to be anunreliable witness who took grave liberties with the truth509102, and Polly. Celano asked Brown if he was aware ofthe fact that neither Polly nor his men belonged to Local134. Brown assured Celano that he knew of that situation.After some conversation concerning Polly's application formembership in Local 134 Celano asked if Brown did notthink thatMohawk Electric should be put back on thejob.After Brown said that Mohawk had finished itscontract, Celano stated, "Well, I will do my utmost to getMohawk back " General conversation followed and whenCelano asked if some agreement could not be reachedBrown stated that he had chosen Polly and would adhereto that decision. At this point Celano stated that if thiswas Brown's decision Celano would take the matter backto the Local and that they would probably have to put outpickets.Brown ended the conversation by stating that hewas a busy man, that Celano should proceed with what hehad to do and the session endedThe foregoing is based upon the credited testimony ofBrown who impressed me as a credible witness during hisappearance on the stand and was the only disinterestedparticipant in the conversation of July 11. Harnack'sversion of the conversation was in substantial agreementwith that of Brown Celano claimed that his complaint toBrown was based upon Polly's failure to compensate hisemployees at the level established by Local 134 in itscontractswithelectricalcontractors.WhileCelanoadmitted that he had announced an intention to picket theSchillerParksiteitwas his contention that he hadreferred to informational picketing pertaining to Polly'ssubstandardwage structureHarnack confirmed thatCelano had said the pickets would be informational.Celano denied stating that he would do his utmost to haveMohawk Electric returned to the Schiller Park project Ido not credit this denial.In his direct testimony Polly related substantially thesame version of the July 11 conversation as that testifiedto by Brown However, on redirect examination Pollyinsisted that Celano had told Brown that if Polly "was nottaken off the job that the machinery movers and alltrucking would be stopped to the building." When Pollywas challenged on recross-examination that this threat wasnot in his investigatory statement taken by a Board agent,Polly insisted that he had told the Board agent ofCelano's alleged declaration but that the Board agent hadleft it out stating, "It doesn't have any bearing on thecase."While the hearing was in recess the RespondentUnion subpoenaed the Board agent who had taken Polly'sstatement.When the hearing was resumed on July 23,1968,GeneralCounselentered into the followingstipulation-That at no time did Mr. Jack Polly, who previouslytestified in this hearing, tell ..any agent of theNational Labor Relations Board, during the course ofthe investigation of this matter or any matter that Mr.Celano stated in the conversation related by Polly ashaving occurred at Acra Electric on Tuesday, July 11,inthepresence ofMr.Harnack,Mr Polly, Mr.Browne, and Mr. Celano that he, Mr. Celano, wasgoing to stop trucks or words to that effect. At no timedidMr. Polly ever make any such statement to anyNLRB agent.further ... that at no time was Mr. Polly toldby any NLRB agent of any such statement relating tothe stoppage of trucks, "It does not have any bearingon this case," or words to that effect.IcannotfathomwhyPollyfabricatedthisembellishmentof the facts but General Counsel'sstipulation to Polly's lack of veracity leads me to discredit 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDany testimony by Polly unless corroborated by a creditedwitness.b. Findings and conclusionsHaving found that in the conversationof July 11Celano stated that he would do his utmost to haveMohawk Electric, an I.B.E.W.contractor,returned to theSchiller Park project and that coupled to this declarationof object was a statement of intent to picket the project, Ifind that on July 11 the Respondent Union threatened andcoerced Acra with the object of causing Acra to ceasedoingbusinesswithPolly in violation of Section8(b)(4)(n)(B)oftheAct.UnitedAssociationofJourneymen and Apprenticesof thePlumbing and PipeFitting Industryof the UnitedStates and Canada, LocalNo 32, AFL-CIO (A & B Plumbing,Inc),171NLRBNo. 66.The facts that Celano characterized the picketing as"informational" or that the picket signs were couched in"area standards" language do not militate against thisfinding.Celano had announced his purpose as doing his"utmost to get Mohawkback"and this object was linkedto the picketing.Informational picketing is protected as ameans to accomplish a legitimate union purpose, not as amask for proscribed activity.A & B Plumbing, supra3.The picketingSometime during the afternoonof July 12 Local 134placed pickets at the Acra construction site in SchillerPark.The picketscarried one of two placards bearing thefollowing language:POLLY ELECTRIC NOTICE TO THE PUBLIC ELECTRICALWORK BEING INSTALLED IN THIS BUILDING IS BEINGDONE BY EMPLOYEES WHO DO NOT RECEIVE THEPREVAILING RATE OF PAY & WORKING CONDITIONS ASESTABLISHED FOR ELECTRICIANS IN THE AREA BYLOCAL 134, IBEWPOLLY ELECTRIC NOTICE TO THE PUBLIC SUBSTANDARDWAGES & WORKING CONDITIONS DESTROY HIGHERUNION STANDARDS LOCAL 134, IBEWThe pickets patrolled on the shoulder of the road at theentrance driveway to the site which was the closest pointto the plant and yet on public property.For some time Acra had been utilizing the services of A& B Freight to transport materials between its two plantsinOregon, Illinois, and Franklin Park, Illinois.Withconsolidation of its operations in the Schiller Park plantAcra was using A & B to move inventory and equipmentfrom the old plants to the new facility during the time ofthe events herein.About 10 or 10:30 a.m. on either July 13 or 14 (thewitnesses were confused as to the actual day) George W.Hetherington, an A & B driver, arrived at the SchillerPark site with a load of freight from Acra's Oregon,Illinois,plant. Included in the load was plant machinery.Hetherington testified that when he observed the picketshe pulled up his truck and got out to determine "what thedeal was" and whether he should deliver the consignment.Celano introduced himself to Hetherington, and said tothedriver,"Iwould rather you didn't go in."Hetherington testified that after his conversation withCelano he called the trucking company's offices inRockford and was advised to use his own judgment as towhether to cross the picket line. Hetherington thenarranged with Celano to pick up an empty trailer from theSchillerPark site after disposing of the freight he washauling at Acra's discontinued Franklin Park site. Pollytestifiedthathehadparticipated inCelano'sandHetherington's conversation and had urged Hetheringtonto come through the picket line with the load of freightfor the plant. It was Polly's testimony that Celano hadsaid to the truckdriver, "I cannot stop you from crossingthis picket line, but I wish you would respect it."Celano did not testify as to this specific incident.Instead,Celano made the general claim that if a driverasked what the picketing was about he would advise themof the circumstances and then tell them it was up to themto determine whether they would or would not cross thepicket line.IcreditHetherington's testimony as set forth above,noting that Polly's version substantially agrees with thatof the truckdriver and that Celano, who was present whenthey testified, did not contravene this evidence. Thecomplaint alleges that Celano had induced and encouragedtheA & B driver to engage in a refusal to transportmaterials with an object of forcing or requiring A & B tocease doing business with Acra and to force or requireAcra to cease doing business with Polly. I so find.Celano's statement to Hetherington "I would rather youdidn't go in" constitutes inducement within the meaningof Section 8(b)(4)(i).'Having found that Local 134'sobject throughout was to cause Acra to cease doingbusinesswithPolly, this inducement violated Section8(b)(4)(i)(B) of the Act. In addition, since the RespondentUnion was successful in its inducement of Hetherington torefuse to perform services for Acra, a neutral employer,for a proscribed purpose, Local 134 violated Section8(b)(4)(ii)(B) of the Act.Local 370, United Association ofJourneymen (Baughan Plumbing and Heating Company,Incorporated),157 NLRB 20, 21Ifurtherfindthatthepicketingdescribedwassecondary in nature and violated Section 8(b)(4)(ii) of theAct.While conforming on its face to theMoore DryDock?criteria for common jobsite picketing, Local 134'spicketing herein loses such sanctuary from the remedialpurposes of Section 8(b)(4) because Celano's statement ofobject, to cause Acra to cease doing business with Polly,and the inducement of an A & B employee to refuse,toperform his normal duties in connection with a delivery toAcra, an innocent secondary employer, discloses "therespondent's true objective to be the enmeshment ofneutral employers and employees in the primary dispute."Carpenters Local Union No. 944,159 NLRB 563, 565.8"'The words `induce or encourage'are broad enough to include in themevery formof influence and persuasion"InternationalBrotherhood ofElectricalWorkers v N L R B., 341U S. 694, 701-702'Sailors'Unionof the Pacific, AFL (Moore Dry Dock Company),92NLRB 547.'Local 134's true object to requireAcra to ceasedoing business withPollywas furtherevidenced by a conversation between Brown,Acra'spresident, and Celano on Monday,July 17which wascrediblytestified tobyBrownPresentaswellatthe time of Brown'sandCelano'sconversation was a representative of the Millwrights Union.Celano askedBrown if there had been any changes and theAcrapresident replied thatPolly hadbeen dismissed and that he"certainly didn't lookfor anyfurthertrouble."Celano assured Brown that there would be none Brown askedthe Union's business agent for a list of approved contractors and Celanosupplied him with a booklet containing such names.ThereafterAcraretained the services of a contractor listed in Local134's approvedlist andthe job was finished with no further difficulties. LOCAL 134,IBEW511C. TheLaBorio Incident1.BackgroundThe LaBorio Baking Company was at the time of theeventshereinpreparing its shop for operation as awholesale and retail bakery. In connection with thisrenovationLaBorio had arranged with the Lee OvenRepair Company to move and install bakery equipment inthe shop and Lee Oven in turn had employed PollyElectric to perform the electrical work involved.The bakery is located in a store with the usual windowfront and front and back doorsOn July 17 Polly commenced work at the LaBono site.On that day Polly had a conversation with AnthonyMugnolo, LaBorio's secretary, and George Lee of LeeOven Repair. Polly advised Mugnolo that he was ready toproceed with the electrical work but was having unionproblems.Mugnolo stated that this should not affect hisjob and Polly started his work.On July 18 Local 134 commenced picketing at theLaBono site, the pickets carrying signs bearing the samelanguage as those which had been displayed at the Acrasite.'Some days after the picketing began Celano came tothe bakery seeking Mugnolo who was not there. Celanolefthiscard,and thereafterMugnolo contacted theUnion's business agent and a meeting was arranged at thepremises of a currency exchange where Mugnola wasemployed.At their meeting Mugnolo told Local 134's agent thatallhe wanted was to get his job finished and he wasn'tinterested in which union had the work. At this pointCelano handed Mugnolo the booklet containing the list ofapprovedLocal 134 contractors saying "anyone youchoose from 134, we promise we will take the picketingout."'"2 The events of August 7On August 7, Robert Riegel an employee of IllinoisTelco, came to LaBorio to install telephone service Atthat time Riegel and Celano had a conversation. The factsof that conversation are in sharp dispute. Riegal testifiedbut he was either a reluctant witness or had poor recall oftheactualwords said.Mugnolo, who overheard theexchange, has a poor command of English However,Robert Harnack, president of Local 102, who was at thebakery on August 7 testified clearly and credibly as to hisrecollection of the events of that day.Harnack testified that when Riegel arrived at thebakery he asked Polly and Harnack where the phone wasto be installedMugnolo was not then present and theyadvised Riegel to wait for his arrival. Shortly thereafterMugnolo appeared and Harnack observed Riegel and thebakeryofficialenterthebuildingThereafter,thetelephone man came out of the bakery and at this pointHarnack heard Celano say to Riegel, "Hey, what are youdoing here " There were some words which Harnack didnot hear and then the Respondent Union's business agentasked, "Well, didn't you know you're not supposed to behere9Are you 134?" Riegel stated that he was not andidentified his local union to Celano. At this point Harnack'At times the Carpenter's Union also picketed the bakery''The foregoing account of the Mugnolo-Celano conversation is based onMugnolo's uncontradicted testimony which I credit Celano testified butmade no mention of this incidentheard Celano ask Riegel, "Did you see the pickets infront9 Did you cross 134 pickets?" Celano then asked forthe telephone installer'sunioncard and proceeded to copythe information thereon. At that point the Illinois Telcoemployee stated that he thought he had better call hisboss.Harnack testified that he then interceded in theconversation and asked Celano why he did not explain tothe Telco employee that the pickets were informationaland what an informational picket line was. Celano advisedHarnack in obscene language not to interfere and turningto the telephone employee stated, "Now, I didn't tell youthat you can't work here. I can't tell you because this manis standing here taking down everything that I say and heisgoing to tell a bunch of lies about me." At this pointRiegel turned to Mugnolo and said, "I am sorry I can'tdo anything for you," packed his truck, and left.Celano testified that on the day in question he had aconversation with a telephone company employee and thathe had in fact advised the man not to install the phonebecause the installation of the telephones in buildingsunder construction was within the jurisdiction of Local134 and not that of the local union to which the Telcoemployee belonged. Thus, Celano claimed his inducementof the Telco employee not to install the phone in theLaBorio Bakery was merely in protection of Local 134'sjurisdiction and was totally unrelated to the RespondentUnion's dispute with Polly.On the basis of his demeanor while testifying and thepattern of conduct followed throughout by the RespondentUnion I credit Harnack's version of the events. I note thatin the conversation as testified to by Harnack, Celanofirst indicated to Riegel that he had no business workingat the premises and then inquired if the telephone installerbelonged to the Respondent Union. Had Celano beeninterested in protecting Local 134's jurisdiction he wouldhave first determined the telephone installer's unionmembership and based upon that knowledge advised theman that the work was not his to perform.As in the case of Celano's inducement of Hetherington,theA & B truckdriver, not to perform services for thesecondary employer on whose premises Polly was doingtheelectricalwork, I find that Celano's successfulinducement of theIllinoisTelco employee not to performhis normal services on the bakery permises, again that ofan innocent secondary, violated Section 8(b)(4)(i) and(ii)(B) ofthe Act."IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent Union set forth insectionIII,above,occurring in connection with theoperations of the several employers' set forth in section I,above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V THE REMEDYHaving found that the Respondent Union engaged incertain unfair labor practices, I shall recommend that it"On August14 Polly was advised by Mugnolo that he was released fromthe work hewas performingin the bakeryMugnolo replacedPolly withan electricalcontractorunder contractwith Local 134whose name heobtainedfrom the listof approvedcontractors in the booklet given to himby Celano 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the ActIn his brief General Counsel requests that in addition tothe foregoing remedy Local 134 be ordered to cease anddesist from engaging in its secondary activities not only atjobsiteswhere Polly is working but in addition "at alllocations where employers whose employees are membersof Local 102 are performing services " I do not find thatthe violations set forth above warrant such a sweepingremedy General Counsel has proved but two incidents ofsecondary inducement in connection with Local 134'scampaign against Polly." (It cannot be gainsaid thatLocal I34's grievance against Polly is frivolous in view ofthe circumstances surrounding Polly's recognition of Local102.) In essence General Counsel is requesting that theremedy here encompass employers whose activities are notwithin the scope of Local 134's actions in this proceeding.CommunicationsWorkers of America, AFL-CIO v.NLRB , 362 U.S 479.On the basis of the foregoing findings of fact, and onthe entire record in this case, I make the following:CONCLUSIONS OF LAWI.AcraElectricCorporation,LaBorioBakingCompany, Inc., Polly Electric Company, A & B FreightLines, Inc., and Illinois Bell Telephone Company are,each of them, engaged in commerce within the meaning ofthe Act.2Local 134, International Brotherhood of ElectricalWorkers, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3Louis Celanoisan agentof the Respondent Unionwithin the meaning of Section 2(13) of the Act.4.By engaging in certain described conduct referred toheremabove in section III, B, 2 and 3, and C, 2, hereof,the Respondent Union threatened, coerced, and restrainedemployers with an object of causing said employers tocease doing business with Polly Electric Company, inviolation of Section 8(b)(4)(ii)(B) of the Act.5.By engaging in certain described conduct referred tohereinabove, in section III, B, 3, and C, 2, hereof, theRespondent Union induced and encouraged employees ofemployers engaged in commerce to refuse, in the course oftheir employment, to perform services for their employersallwith the object of causing employersengaged incommerce to ceasedoing businesswith Polly ElectricCompany in violation of Section 8(b)(4)(i)(B) of the Act.6The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, it is recommended that Respondent,Local134,InternationalBrotherhoodofElectricalWorkers, AFL-CIO,and its agent,LouisCelano, and itsofficers, agents, and representatives, shall:1Cease and desist from:"Respondent requests that I take note of the Regional Director'soriginal dismissal of the instant case which action was predicated in parton his finding that"the incidents which formed the basis for the chargewere isolated in character"ItistheGeneralCounselwho issuescomplaints and not the Regional Director and the action of the RegionalDirector, reversed as it was here by the General Counsel, has no probativevalue(a)Threatening, coercing, or restraining Acra ElectricCorporation,LaBorio Baking Company, Inc., or anyother person engaged in commerceor inan industryaffecting commerce where an object thereof is forcing orrequiring such persons to cease doing business with PollyElectric Company(b) Engaging in, or inducing or encouraging individualsemployed by A & B Freight Lines,Inc., Illinois BellTelephone Company, or any other person engaged incommerceor in anindustry affecting commerce to engagein a refusal in the course of their employment to performany services where an object thereof is to force or requireany person engaged in commerce to cease doing businesswith Polly Electric Company.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Post at its offices in Chicago, Illinois, copies of theattached noticemarked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by Respondent Union'srepresentative, shall be posted by its agent Louis Celano,immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to its members arecustomarily posted Reasonable steps shall be taken by theRespondent Union to insure that said notices are notaltered, defaced, or covered by any other material.(b)Deliver to the Regional Director for Region 13signed copies of said notice in sufficient number to beposted by Acra Electric Corporation, A & B FreightLines, Inc., LaBorio Baking Company, Inc., and IllinoisBell Telephone Company, said employers beingwilling.(c)Notify said Regional Director,inwriting,within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith."APPENDIXNOTICE TOALL MEMBERSOF LOCAL 134, INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS,AFL-CIOAND EMPLOYEES OF A & B FREIGHT LINES, INC., ANDILLINOIS BELL TELEPHONE COMPANYPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT threaten, coerce, or restrain AcraElectric Corporation, LaBorio Baking Company, Inc ,or any other person engaged in commerce with anobjectofforcingorrequiringAcraElectricCorporation, LaBorio Baking Company, Inc., or suchother person, to cease doing business with Polly ElectricCompany.WE WILL NOTengage in, or induce or encourageindividuals employed by A & B Freight Lines, Inc.,IllinoisBellTelephone Company, or any other person"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt ofAppeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director, inwriting, within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith " LOCAL 134,IBEW513engaged in commerce to refuse in the course of theiremployment to perform any services where an object isto force or require Acra Electric Corporation,LaBorioBaking Company,Inc., or any other person,to ceasedoing business with Polly Electric CompanyLOCAL 134,INTERNATIONALBROTHERHOOD OFELECTRICALWORKERS,AFL-CIO,1AND ITSAGENT, Louis CELANO(Labor Organization)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If members or employees have any question concerningthisnotice or compliance with its provisions, they maycommunicate directly with the Board's Regional Office,881U.S. Courthouse and Federal Office Building, 219SouthDearbornStreet,Chicago,Illinois60604,Telephone 314-622-4167